          Case 1:18-cv-01425-RCL Document 7 Filed 12/14/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 1:18-cv-01425-RCL
                                                )
v.                                              )
                                                )
JOHN DOE subscriber assigned IP address         )
73.180.154.14,                                  )
                                                )
       Defendant.                               )
                                                )


                                    NOTICE OF APPEAL

       Notice is hereby given this 14th day of December, 2018 that Plaintiff, Strike 3 Holdings,

LLC, appeals to the United States Court of Appeals for the District of Columbia Circuit from the

Order Denying Plaintiff’s Motion for Discovery Prior to Rule 26(f) Conference, Denying as Moot

Plaintiff’s Motion for Extension of Time to Effectuate Service, and Dismissing Plaintiff’s Case

Without Prejudice which this Court entered on the 16th day of November, 2018 (ECF Doc. No. 6)

(“Order”), and the Memorandum Opinion entered on the 16th day of November, 2018 (ECF Doc.

No. 5) which gives rise to the Court’s Order.


Dated: 12/14/2018




                                                1
          Case 1:18-cv-01425-RCL Document 7 Filed 12/14/18 Page 2 of 2



                                                    Respectfully submitted,

                                                    By: /s/ Jessica Haire
                                                    Jessica Haire, Esq.
                                                    jhaire@foxrothschild.com
                                                    Bar No. 1011695
                                                    Fox Rothschild LLP
                                                    1030 15th Street, NW
                                                    Suite 380 East
                                                    Washington, DC 20005
                                                    Tel.: (202) 461-3100
                                                    Fax: (202) 461-3102
                                                    www.foxrothschild.com


                                CERTIFICATE OF SERVICE

        I hereby certify that on December 14, 2018, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. However, since Defendant is unrepresented, and
since I still do not know Defendant’s identity, I was unable to serve Defendant with a copy of
this Notice of Appeal.




                                                2
